     1:19-cv-03132-RMG          Date Filed 12/23/19     Entry Number 14        Page 1 of 4




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

STATE OF SOUTH CAROLINA,                          )     Civil Action No. 1:19-cv-03132-RMG
SOUTH CAROLINA DEPARTMENT                         )
OF HEALTH & ENVIRONMENTAL                         )
CONTROL, and                                      )
SAVANNAH RIVER MARITIME                           )
COMMISSION,                                       )
                                                  )
                        Plaintiffs,               )
                                                  )
                 vs.                              )
                                                  )
UNITED STATES ARMY CORPS                          )
OF ENGINEERS,                                     )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS SAVANNAH DISTRICT,                      )
RYAN McCARTHY, in his official                    )
capacity as Secretary of the Army,                )
LT. GENERAL TODD T. SEMONITE, in his              )
official capacity as Commanding General and       )
Chief of Engineers, U.S. Army Corps of Engineers, )
MAJOR GENERAL DIANA M. HOLLAND,                   )
in her official capacity as Commanding General,   )
South Atlantic Division, U.S. Army Corps of       )
Engineers, and                                    )
COLONEL DANIEL H. HIBNER,                         )
in his official capacity as District Engineer,    )
U.S. Army Corps of Engineers, Savannah District, )
                                                  )
                        Defendants.               )


 CONSENT MOTION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND
                 TO PLAINTIFFS’ COMPLAINT AND
            MOTION FOR PARTIAL SUMMARY JUDGMENT

       The Federal Defendants, pursuant to Rule 6.01 and 12.01 of the Local Rules of the

District of South Carolina, move this Court for a 37-day extension of the January 7, 2020,

deadline for Federal Defendants to answer or otherwise respond to Plaintiffs’ Complaint (ECF

                                                1
     1:19-cv-03132-RMG          Date Filed 12/23/19      Entry Number 14        Page 2 of 4




No. 1), through and including February 13, 2020. The Federal Defendants make this motion for

additional time to prepare their response to Plaintiffs’ Complaint after discussion with counsel

for Plaintiffs, who filed a Motion for Partial Summary Judgment on December 20, 2019 (ECF

No. 12).

       1.      Plaintiffs served their Complaint upon the United States Attorney for the District

for South Carolina on November 8, 2019, and Federal Defendants’ response is due on January 7,

2020. The Complaint alleges six causes of action in 54 pages and attaches 20 exhibits. Federal

Defendants request additional time to review the claims in the Complaint along with the exhibits

and prepare Federal Defendants’ response.

       2.      Plaintiffs filed a Motion for Partial Summary Judgment on December 20, 2019.

Federal Defendants also request that the Court extend the time for Federal Defendants to respond

to the Motion for Partial Summary Judgment until February 13, 2020.

       3.      Extending the time to respond to the Complaint and the Motion for Partial

Summary Judgment will result in a more efficient use of resources, as it potentially will allow

Federal Defendants to answer or respond initially in one pleading.

       4.      If the Court were to allow the extension of time to allow Federal Defendants to

answer or otherwise respond to the Complaint and Plaintiffs’ Motion for Partial Summary

Judgment to February 13, 2020, Plaintiffs and Federal Defendants request an extended briefing

schedule in light of the complexity of the issues in the case. The parties have tentatively agreed

and request that Plaintiffs’ reply and/or response in opposition to any cross motion by Federal

Defendants not be due before March 6, 2020; and that any reply by Federal Defendants not be

due before March 27, 2020.


                                                2
      1:19-cv-03132-RMG           Date Filed 12/23/19      Entry Number 14       Page 3 of 4




       5.      Further, Plaintiffs have agreed that under Fed. R. Civ. P. 12(a)(4), Federal

Defendants will have 14 days to file an Answer after the Court rules upon any dispositive

motions, including dismissal and summary judgment motions, should any issues remain

undecided.

       6.      Based on the foregoing, Federal Defendants respectfully request that this Court

grant them a 37-day extension of time to answer or otherwise respond to the Complaint, through

and including February 13, 2020. Federal Defendants further request that the Court enter an

extended briefing schedule on the Plaintiff’s Motion for Partial Summary Judgment in

accordance with the times requested herein.

       7.      Federal Defendants have not previously requested or received any prior

extensions to answer or respond to the Complaint, and there currently is no scheduling order in

place, so the requested extension would not affect other deadlines.

       8.      Counsel for Federal Defendants conferred with counsel for Plaintiffs on

December 11, 12, and 18, 2019, who authorized counsel for Federal Defendants to state that

Plaintiffs agree to the relief requested herein.

       WHEREFORE, Federal Defendants request that this Court grant this motion for a 37-day

extension of time to February 13, 2020, to answer or otherwise respond to the Complaint, and

also grant the motion for an extended briefing schedule.

       Respectfully submitted this 23rd day of December, 2019.



                                                       Respectfully submitted,

                                                       A. LANCE CRICK
                                                       UNITED STATES ATTORNEY
                                                   3
1:19-cv-03132-RMG   Date Filed 12/23/19   Entry Number 14      Page 4 of 4




                               By:    s/ Beth Drake
                                      Beth Drake (#5598)
                                      Assistant United States Attorney
                                      1441 Main Street, Suite 500
                                      Columbia, SC 29201
                                      Phone: (803) 929-3061
                                      Email: Beth.Drake@usdoj.gov


                                      SALLY J. SULLIVAN (DC Bar No.
                                      1021930)
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Natural Resources Section
                                      4 Constitution Square
                                      150 M Street NE
                                      Washington, DC 20002
                                      Tel: (202) 514-9269
                                      Fax: (202) 305-0506
                                      Email: sally.sullivan@usdoj.gov
                                      LESLIE M. HILL (D.C. Bar No. 476008)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Environmental Defense Section
                                      4 Constitution Square
                                      150 M St. NE
                                      Suite 4.149
                                      Washington, DC 20002
                                      Tel: (202) 514-0375
                                      Fax: (202) 514-8865
                                      Email: Leslie.Hill@usdoj.gov


                                      Attorneys for Federal Defendants




                                  4
